    Case 4:18-cr-00274-LGW-BWC Document 55 Filed 01/24/19 Page 1 of 2




                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA,                )
                                 )
v.                               )                   CR418-274
                                 )
PABLO RANGEL-RUBIO, JUAN RANGEL- )
RUBIO, HIGINIO PEREZ-BRAVO,      )
                                 )
    Defendants.                  )

                                 ORDER

     This case, involving, inter alia, allegations of conspiracies to launder

money, kill a government witness, and murder-for-hire, was recently

reassigned to the undersigned. See Docket entry dated Jan. 8, 2019.

Because of a conflict arising from the related civil case, and to avoid any

appearance of impropriety, I recuse.

     Two federal statutes govern judicial disqualification due to conflict

of interests. The first, 28 U.S.C. § 144, only applies when “a party . . .

makes and files a timely and sufficient affidavit . . . .” Since no such

affidavit has been filed, it does not apply here. The second, 28 U.S.C.

§ 455, “places a judge under a self-enforcing obligation to recuse himself

where the proper legal grounds exist.” United States v. Alabama, 828 F.2d

1532, 1540 (11th Cir. 1987), superseded by statute on other grounds as
    Case 4:18-cr-00274-LGW-BWC Document 55 Filed 01/24/19 Page 2 of 2




recognized by J.W. by and through Tammy Williams v. Birmingham Bd.

of Ed., 904 F.3d 1248, 1254 (11th Cir. 2018). Nevertheless, it is vital that

litigants and the public see that the judicial process is fair and impartial.

Accordingly, I will exercise my discretionary power to recuse in this case.

     The Clerk is, therefore, DIRECTED to reassign this case to

Magistrate Judge Benjamin W. Cheesbro for all further proceedings.

     SO ORDERED, this 24th day of January, 2019.

                                         ______________________________
                                         CHRISTOPHER L. RAY
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA




                                     2
